DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7, filed 10/30/2021, with respect to the 35 U.S.C. 101 rejection of claims 14-15 have been fully considered and are persuasive.  The 101 rejection of claims 14-15 has been withdrawn. 

Applicant’s arguments, see pages 7-8, filed 10/30/2021, with respect to 35 U.S.C. 112(b) rejection of claim 3 have been fully considered and are persuasive.  The 103 rejection of claim 3 has been withdrawn.

Applicant's arguments filed 10/30/2021 regarding the 35 U.S.C. 102 prior art rejection of claims 1, 2, 12 and 14 have been fully considered but they are not persuasive.

	Applicant has amended claim 1 to recite, among other things:

    PNG
    media_image1.png
    84
    630
    media_image1.png
    Greyscale



Applicant characterizes Uchida’s (US 2016/0377686) teachings at paragraphs 71-72 at page 8 of the remarks as follows:

    PNG
    media_image2.png
    139
    618
    media_image2.png
    Greyscale


The examiner respectfully disagrees.  Paragraphs 71-72 of Uchida disclose:

[0071] For example, as shown in FIG. 4C, the storage apparatus 428 stores three patterns of the degradation coefficient table depending on whether the maximum SOC while being charged/discharged is equal to 80% or more and the minimum SOC is less than 20% (naturally, other combinations of degradation coefficient tables may be stored). In the degradation coefficient table shown in FIG. 4C, the unit is %/cycle (what percentage of degradation occurs per cycle).

[0072] The degradation calculation unit 429 selects the degradation coefficient table corresponding to the maximum SOC and the minimum SOC calculated by the maximum/minimum SOC calculation unit 451 and selects the degradation coefficient from the average temperature while being charged/discharged calculated by the average temperature calculation unit 426 to calculate a degradation rate (%) by multiplying by the number of cycles calculated by the cycle number calculation unit 427. Instead of the average temperature, the maximum temperature or the minimum temperature may also be adopted.
(emphasis added)
Uchida does not merely teach selecting degradation coefficients.  Uchida discloses calculating a degradation rate by multiplying the selected degradation coefficient (which 

	The examiner notes that the drawing objection set forth in the prior Office action has not been addressed.  This objection is therefore maintained as set forth below.

Drawings
The drawings are objected to because a number of the drawings contain text that is too small and/or of poor quality. See, e.g., Figs. 5, battery chemistry formulas.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





Claims 1, 2, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by applicant-cited US 2016/0377686 to Uchida et al. (Uchida).

	Regarding claim 1, Uchida discloses a degradation estimating device comprising:
	an acquiring unit that acquires time-series data of a state of charge (SOC) in an energy storage device (Uchida, e.g., Figs. 4A, 4B, 4C and paragraphs 58-72; at least SOC calculation unit 424 which acquires SOC values for battery 401 over time; note that average SOC calculation unit 425 computes an average SOC value, and maximum/minimum SOC calculation unit 451 calculates maximum and minimum SOC values, which necessarily establishes that the SOC calculation unit 424 acquires time-series data of an SOC of battery 401); and
	an estimating unit that estimates degradation of the energy storage device based on a fluctuation magnitude of the SOC in the time-series data acquired by the acquiring unit (Uchida, e.g., Figs. 4A, 4B, 4C and paragraphs 58-72, at least degradation calculation unit 429 calculates degradation based on the temperature/SOC distribution of an actual battery and degradation coefficients for each temperature/SOC distribution calculated in advance; see Fig. 4C and paragraphs 71-72 in particular, degradation calculation unit 429 selects the degradation coefficient table corresponding to the maximum SOC and the minimum SOC calculated by the maximum/minimum SOC calculation unit 451; the maximum SOC and the minimum SOC calculated by the 
	wherein the estimating unit calculates an estimated degradation value which indicates the degradation, the estimated degradation value increasing in response to the fluctuation magnitude of the SOC (Uchida, e.g., Figs. 4A, 4B, 4C and paragraphs 58-72, see Fig. 4C in particular, which discloses that for a given temperature, e.g., 35ºC, the degradation coefficient values increases with increasing difference between the maximum SOC and the minimum SOC; degradation calculation unit 429 calculates a degradation rate (%) by multiplying by the number of cycles calculated by the cycle number calculation unit 427; also see Response to Arguments above).

	Regarding claim 2, Uchida discloses wherein the estimating unit estimates the degradation of the energy storage device based on the fluctuation magnitude of the SOC (see Uchida as applied to claim 1 above) and a fluctuation center of the SOC in the time-series data (Uchida, e.g., Figs. 4A, 4B, 4C and paragraphs 58-72, see Fig. 4A in particular, which discloses that degradation calculation unit 429 calculates degradation based on average SOC calculated by average SOC calculation unit 425, with the average SOC being a fluctuation center of the SOC in the time-series data).

	Claim 12 recites a degradation estimating method of an energy storage device, the method comprising:
	acquiring time-series data of a state of charge (SOC) in the energy storage device;
	estimating degradation of the energy storage device based on a fluctuation magnitude of the SOC in the acquired time-series data; and
	calculating an estimated degradation value which indicates the degradation, the estimated degradation value increasing in response to the fluctuation magnitude of the SOC.
The process of claim 12 is substantially identical to the process implemented by the device of claim 1.  Claim 12 is therefore rejected under 35 U.S.C. 102(a)(1) as anticipated by Uchida for reasons analogous to those set forth above in connection with the rejection of claim 1.  Also see Response to Arguments above.

	Claim 14 recites a non-transitory computer-readable medium comprising instructions that, when executed by a computer, cause the computer:
	to acquire time-series data of a state of charge (SOC) in an energy storage device;
	to estimate degradation of the energy storage device based on a fluctuation magnitude of the SOC in the acquired time-series data; and
	to calculate an estimated degradation value which indicates the degradation, the estimated degradation value increasing in response to the fluctuation magnitude of the SOC.
The functionality recited in claim 14 is substantially identical to the process implemented by the device of claim 1.  Claim 14 is therefore rejected under 35 U.S.C. 102(a)(1) as .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida.

	Regarding claims 16-17, Uchida as applied to claim 1 at least suggests wherein the time-series data comprises data of the SOC stored at intervals of sampling time (claim 16) and wherein the time-series data stores data for the SOC at every predetermined sampling time interval (claim 17) (Uchida, e.g., Figs. 4A, 4B, 4C and paragraphs 58-72; SOC calculation unit 424 acquires SOC values for battery 401 over time; note that average SOC calculation unit 425 computes an average SOC value, and maximum/minimum SOC calculation unit 451 calculates maximum and minimum SOC values, which necessarily establishes that the SOC calculation unit 424 acquires time-series data of an SOC of battery 401; note that battery control apparatus 410 may be implemented as a processor (Uchida, paragraph 141), at least suggesting that the voltage, temperature, and current of the battery 401 acquired by the voltage measuring unit 421, temperature measuring unit 422 and current measuring unit 423 are acquired by sampling at predetermined (e.g., not random) sampling time intervals, with each SOC value calculated by SOC calculation unit 424 corresponding to a respective set of sampled voltage, temperature and current values; each value of the SOC calculated by the SOC calculation unit 424 is necessarily stored/retained for some period of time; .

Allowable Subject Matter
Claims 7, 10, 13 and 15 are allowed.  Claim 11 is allowed by virtue of its dependence from claim 7.

Claims 3-6 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/DANIEL R MILLER/Primary Examiner, Art Unit 2863